                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 CHRISTOPHER SMITH,                           :       Case No. 1:12-cv-425
                                              :
        Petitioner,                           :       Judge Timothy S. Black
                                              :
 vs.                                          :       Magistrate Judge Michael R. Merz
                                              :
 WARDEN, Toledo Correctional                  :
 Institution,                                 :
                                              :
        Respondent.                           :

 ORDER TO CEASE TRANSPORT AND COMPLY WITH RELEASE ORDERS

       On April 9, 2020, this Court issued an unconditional writ of habeas corpus,

requiring Petitioner Christopher Smith’s immediate release from State custody (the

“Unconditional Writ”). (Doc. 125). Respondent failed to comply with the Court’s

Unconditional Writ, resulting in Petitioner being transported to and detained in the

Hamilton County Justice Center. (Doc. 134-1 at ¶ 15).

       Today, April 14, 2020, Hamilton County Court of Common Pleas Judge Robert

Ruehlman joined this Court in ordering Petitioner Smith’s immediate and unconditional

release. However, Petitioner advises that officials at the Hamilton County Justice

Center refuse to release Petitioner Smith, in violation of the federal and state court

orders. (Doc. 140). Hamilton County Justice Center advised that, yesterday,

Respondent, the Warden of Toledo Correctional Institution (“TCI”), placed a holder

requiring Petitioner’s transport back to TCI in the event of his release. (Id.)
      The Court hereby ADVISES that anyone attempting to retain custody of Petitioner

Christopher Smith is in violation of two court orders—the Unconditional Writ issued by

this federal Court (Doc. 125) and the release order of Hamilton County Common Pleas

Judge Robert Ruehlman.

      The Court ORDERS that any and all attempts to transport Petitioner Christopher

Smith CEASE IMMEDIATELY.

      The Court further ORDERS that Petitioner Christopher Smith be released

from custody by 9:00 p.m. on April 14, 2020.

      Any individual, officer, or agency who refuses to abide by this Order or obstructs

the release of Petitioner Christopher Smith will be held in CONTEMPT OF THIS

COURT.

      IT IS SO ORDERED.

Date: April 14, 2020
                                                          Timothy S. Black
                                                          United States District Judge




                                           2
